Name: Commission Regulation (EEC) No 2911/84 of 17 October 1984 amending Regulation (EEC) No 2605/84 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 275/ 18 Official Journal of the European Communities 18 . 10 . 84 COMMISSION REGULATION (EEC) No 2911/84 of 17 October 1984 amending Regulation (EEC) No 2605/84 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 7 (3) thereof, Whereas, pursuant to Regulation (EEC) No 2605/84 (2), certain quantities of beef were released from interven ­ tion and were put up for sale for processing ; whereas further possible outlets for meat held by the Italian intervention agency should be taken into account ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , . HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2605/84 is hereby amended as follows : 1 . In the third indent of Article 1 ( 1 ), '2 000 tonnes' and '1 August 1983 ' are replaced by '3 500 tonnes' and '1 September 1983 ' respectively. 2 . The fourth indent of Annex I a) (Italia) is replaced by : Italia  Quarti anteriori, taglio a 8 costole, il pancettone fa parte del quarto anteriore, provenienti dai : Vitelloni 1 Vitelloni 2 2 138 362 125,00 118,00 135,00 128,00  Quarti anteriori, taglio a 5 costole, il pancettone fa parte del quarto anteriore, provenienti dai : Vitelloni 1 1 000 120,00 130,00' Article 2 This Regulation shall enter into force on 18 October 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 October 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) OJ No L 244, 14. 9 . 1984, p. 22 .